Case 1:17-cv-21225-RNS Document 62 Entered on FLSD Docket 10/18/2018 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  DOREEN O’MALLEY,                                            Case No.: 1:17-cv-21225-RNS

         Plaintiff,

  vs.

  ROYAL CARIBBEAN CRUISES, LTD.,

         Defendant.
                                              /


               PLAINTIFF’S MOTION FOR SETTLEMENT TO BE ENFORCED

        Now comes the plaintiff in the above referenced matter and respectfully moves this

  Honorable Court to enforce the settlement of this case which was entered into on or about

  September 13, 2018. As grounds therefore plaintiff states as follows.

        After the Court issued its denial of the Defendant’s Motion for Summary Judgment the

  parties commenced serious settlement negotiations which culminated in an offer that was

  accepted on September 13th. Counsel for the defendant informed Plaintiff’s counsel that the

  settlement check should be available within a few days after receipt of a signed and notarized

  “Release and Hold Harmless” agreement.

        All required settlement documents were provided to defendant’s counsel on or about

  September 14, 2018. On that date and in reliance on counsel’s representation that settlement

  funds would be available within a few days, a “Joint Notice of Settlement” was efiled with the

  Court. Unfortunately, now a full month later, settlement funds have yet to be tendered.

        WHEREFORE, Plaintiff prays that this Honorable Court order that the defendant tender a

  settlement check in the amount of $250,000 to “Trust Account of Joseph G. Abromovitz”,

  forthwith.
Case 1:17-cv-21225-RNS Document 62 Entered on FLSD Docket 10/18/2018 Page 2 of 3



  Date: October 18, 2018
                                                         Respectfully submitted,
  Attorneys for Plaintiff,
  THE LAW OFFICES                                    PENNEKAMP LAW, P.A.
  OF JOSEPH G. ABROMOVITZ, P.C.                      Attorneys for Plaintiff
  Co-Counsel for Plaintiff                           2811 SW 3rd Ave
  841 Main Street, Suite 5                           Miami, FL 33129
  Walpole, MA 02081                                  305.860.4445/866.353.5529fax
  508.921.3571/508.921.3587 fax

   s/ Joseph G. Abromovitz                           s/Tom Pennekamp
  JOSEPH G. ABROMOVITZ                               TOM PENNEKAMP
  Fla. Bar No. 189019                                Fla. Bar No. 860840



                                 CERTIFICATE OF SERVICE
         I hereby certify that on October 15, 2018, the foregoing document was electronically

  filed with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record on the attached Service List in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

  in some other authorized manner for those counsel or parties who are not authorized to

  receive electronically Notices of Electronic Filing.




           s/Tom Pennekamp
         __________________________________
         TOM PENNEKAMP
         Attorney for Plaintiff




                                                 2
Case 1:17-cv-21225-RNS Document 62 Entered on FLSD Docket 10/18/2018 Page 3 of 3



  SERVICE LIST

  Tom Pennekamp, Esq.
  PENNEKAMP LAW, P.A.
  2811 SW 3 Avenue
  Miami, FL 33129
  Telephone: (305) 860-4445
  Fax: (866) 353-5529
  pleading@pennekamplaw.com
  Attorney for Plaintiff

  Joseph G. Abromovitz, Esq.
  LAW OFFICE OF JOSEPH G. ABROMOVITZ, P.C.
  841 Main Street, Suite 5
  Walpole, MA 02081
  Telephone: (508) 921-3571
  Fax: (508) 921-3587
  jga@jga-pc.com and bc@jga-pc.com
  Co-Counsel for Plaintiff

  Natasha K. Alcivar, Esq. nalcivar@rccl.com
  Paul J. Hehir, Esq. phehir@rccl.com
  ROYAL CARIBBEAN CRUISES LTD.
  1050 Caribbean Way
  Miami, Florida 33132
  Telephone: (305) 539-3943
  Fax: (305) 539-6561
  Attorneys for Defendant

  Andrew D. Craven, Esq. acraven@chartwelllaw.com
  Marcus G. Mahfood, Esq. mmahfood@chartwelllaw.com
  THE CHARTWELL LAW OFFICES, LLP
  200 S. Biscayne Blvd., Suite 300
  Miami, FL 33131
  Telephone: (786) 804-4614
  Fax: (305) 372-5044
  Attorneys for Defendant




                                               3
